                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                             UNITED STATES DISTRICT COURT                               July 22, 2019
                              SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff/Respondent,                           §
                                                 §
       v.                                        §              CRIMINAL NO. 2:17-544
                                                 §              CIVIL NO. 2:18-340
JONAH JAMES HAWKINS,                             §
 Defendant/Movant.                               §

                             MEMORNDUM OPINION & ORDER

       Defendant/Movant Jonah James Hawkins filed a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (D.E. 25), which he then amended (D.E. 26). In response, the

Government moved the Court to deny the motion (D.E. 45), and Movant replied (D.E. 46).

I. BACKGROUND

       In 2011, Movant was convicted of “Second Degree Criminal Sexual Conduct–Victim Under

13” in the Norman County District Court in Ada, Minnesota. As a result, Movant was required to

register as a Tier III Sex Offender pursuant to the Sex Offender Registration and Notification Act

(SORNA).

       On June 24, 2017, Movant’s father reported to the Norman County Sheriff’s Office that

Movant failed to return home the night before and had left a suicide note. On July 26, 2017,

investigators received a telephone hotline tip that Movant was using a LiveMe computer messenger

application account under the name “Charlie4c AKA Charlie Ciancanelli.” He had also posted

videos titled “Padre Island” and “Abandoned Mall,” which investigators determined to be Padre

Island, Texas, and the Sunrise Mall in Corpus Christi, Texas.

       On August 1, 2017, the Minnesota Department of Corrections (MDOC) informed the U.S.

Marshals Service (USMS) that there was an active warrant for Movant’s arrest for absconding from

his parole. MDOC agents believed Movant had attempted to fake his own suicide and traveled south

                                                 1
to Texas, where he was using the alias Charlie Ciancanelli and staying on the beach or in hotels in

the Port Aransas area. On August 2, 2017, Movant posted additional videos sharing his telephone

number and telling viewers to follow a “nice 8-year-old girl” online. Subsequent communications

between Movant and the girl contained behavior known to be consistent with “child grooming”

perpetrated by sex offenders. On August 3, 2017, deputy Marshals obtained a warrant for Movant’s

arrest after discovering that he had been staying in a motel in Corpus Christi. The following day,

deputy Marshals apprehended Movant at Falcon Lake State Park. At the time of his arrest, he was

carrying a two- to three-year-old girl, who was part of a family he had just met in Corpus Christi

and traveled with to Falcon Lake.

       Movant pled guilty to failing to register as a sex offender in violation of 18 U.S.C. §

2250(a). The Presentence Investigation Report (PSR, D.E. 19) calculated the base offense level for

failure to register as a Tier III sex offender at 16. Movant received a three-level reduction for

acceptance of responsibility. With a total offense level of 13 and a criminal history category of III,

his advisory Guideline sentencing range was 18–24 months. The PSR calculated the Guideline

range for supervised release as five years to life and stated that, “[s]ince the instant offense of

conviction is a sex offense, the statutory maximum term of supervised release is recommended,

pursuant to Policy Statement, U.S.S.G § 5D1.2(c).” PSR ¶ 59.

       On January 23, 2018, the Court sentenced Movant to 24 months’ imprisonment and 10

years’ supervised release. The Court imposed the standard conditions of supervised release

recommended by the Sentencing Guidelines. Due to Movant’s previous conviction and

characteristics, the Court also imposed special conditions of supervision, including registering as a

sex offender in the state he resides; participating in a mental health treatment program; not residing,

working, accessing or loitering within 1,000 feet of school yards, parks, playgrounds or other places

primarily used by children; no contact with any minor child without being supervised by an adult

                                                  2
family member of that child unless granted permission to do so by the probation officer; and not

subscribing or accessing any online or Internet service.

       Judgment was entered January 29, 2018. Movant did not appeal. On October 9, 2018, he

filed the current motion to vacate under 28 U.S.C. § 2255, which he amended a week later with the

Court’s permission. This action is timely.

II. MOVANT’S CLAIMS

       Movant’s § 2255 motion raises the following claims:

       1. The PSR miscalculated Movant’s supervised release range under the Sentencing
          Guidelines;

       2. The standard conditions of supervised release are unreasonable;

       3. The special conditions of supervised release are invalid; and

       4. Defense counsel was ineffective for failing to object to the PSR’s miscalculation of
          Movant’s supervised release range under the Sentencing Guidelines.

III. ANALYSIS

       A. 28 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to vacate, set

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the district court’s

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in excess of the

statutory maximum, and (4) claims that the sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255; United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). “Relief under 28 U.S.C.

§ 2255 is reserved for transgressions of constitutional rights and for a narrow range of injuries that

could not have been raised on direct appeal and would, if condoned, result in a complete

miscarriage of justice.” United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992).




                                                  3
         A. Miscalculation of Guideline Supervised Release Range

         Movant first complains that the PSR miscalculated his Guideline supervised release range at

five years to life, and the Court erred in relying on this miscalculation when it sentenced him to ten

years’ supervised release. “Section 2255 motions may raise only constitutional errors and other

injuries that could not have been raised on direct appeal that will result in a miscarriage of justice if

left unaddressed.” United States v. Williamson, 183 F.3d 458, 462 (5th Cir. 1999). “Misapplications

of the Sentencing Guidelines fall into neither category and hence are not cognizable in § 2255

motions.” Id. (citing United States v. Segler, 37 F.3d 1131, 1134 (5th Cir. 1994) (“A district court’s

technical application of the Guidelines does not give rise to a constitutional issue cognizable under

§ 2255.”). Because this claim is not cognizable under § 2255, it is dismissed.

         B. Standard Conditions of Supervised Release are Unreasonable

         Movant next complains that certain standard conditions of supervised release are

unreasonable. Specifically, Conditions 4 and 9 prevent him from invoking his Fifth Amendment

right against self incrimination, Condition 6 is overbroad and infringes upon his Fourth Amendment

right to be free from warrantless searches, and Condition 12 contains ambiguous language. 1




         1. These conditions are as follows:

           4. You must answer truthfully the questions asked by your probation officer;

           6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you
           must permit the probation officer to take any items prohibited by the conditions of your supervision
           that he or she observes in plain view;

           9. If you are arrested or questioned by a law enforcement officer, you must notify the probation
           officer within 72 hours; and

           12. If the probation officer determines that you pose a risk to another person (including an
           organization), the probation officer may require you to notify the person about the risk and you must
           comply with that instruction. The probation officer may require you to notify the person about the
           risk and you must comply with that instruction. The probation officer may contact the person and
           confirm that you have notified the person about the risk.

D.E. 23, p. 3.
                                                           4
       Movant did not raise this claim on direct appeal. “It is well settled that where a defendant

has procedurally defaulted a claim by failing to raise it on direct review, the claim may be raised in

a § 2255 motion only if the movant can first demonstrate either (1) ‘cause’ and ‘prejudice,’ or (2)

that he is ‘actually innocent’ of the crime for which he was convicted.” United States v. Torres, 163

F.3d 909, 911 (5th Cir. 1999) (citing United States v. Sorrells, 145 F.3d 744, 749 (5th Cir. 1998)).

Movant does not claim that he is actually innocent, but instead argues that he did not raise this issue

on appeal because he waived his right to appeal in his plea agreement. The fact that Movant waived

his right to appeal does not relieve him of this requirement. See, e.g., United States v. Eaton, 2000

WL 235261, at *6 (E.D. La. Feb. 29, 2000) (citing United States v. Shaid, 937 F.2d 228, 231 (5th

Cir. 1991) (“The Supreme Court has emphasized repeatedly that a collateral challenge may not do

service for an appeal. After conviction and exhaustion or waiver of any right to appeal, we are

entitled to presume that the defendant stands fairly and finally convicted.” (emphasis added)

(internal citations and quotations omitted)).

       Even if this claim were not procedurally barred, it is without merit. The standard supervised-

release conditions imposed on Movant are reasonable and recommended by the Sentencing

Guidelines and the Federal Code of Criminal Procedure for all defendants. See 18 U.S.C. § 3563;

U.S.S.G. § 5D1.3. Accordingly, this claim is dismissed.

       C. Special Conditions of Supervised Release are Invalid

       Movant next argues that because his failure to register as a sex offender is not a sex offense,

the special conditions of his supervised release are invalid. Like his claim concerning the standard

conditions of supervised release, Movant did not raise this claim on appeal and is procedurally

foreclosed from bringing it now.

       Even if the procedural bar did not apply, the Fifth Circuit has explicitly held that “a court

‘may impose sex-offender-related special conditions when the underlying conviction is for a non-

                                                  5
sexual offense.’” United States v. Johnson, 577 F. App’x 241, 243 (5th Cir. 2014) (quoting United

States v. Weatherton, 567 F.3d 149, 153 (5th Cir. 2009)). “Because district courts must consider the

defendant’s history and characteristics, they may take into account ‘a defendant’s prior conviction

for a sex offense’” when imposing such special conditions when the current offense of conviction is

not a sex offense. United States v. Fields, 777 F.3d 799, 803 (5th Cir. 2015) (quoting Weatherton,

567 F.3d at 153).

       Here, as summarized in the PSR:

       The defendant was a sex offender, legally required to register, after being convicted
       of a sex offense that involved a young female child. The defendant had absconded his
       supervision after leaving a false suicide note, and was later apprehended in Texas,
       where he found to be communicating with a young female online, believed to be 8
       years old, and specifically located by the U.S. Marshals Service while physically
       carrying a female child, approximately 2 or 3 years old, of a family that he had
       recently befriended, all behaviors that the defendant was specifically barred from
       engaging, but behaviors that the defendant chose to continue.

PSR ¶ 68. The special conditions of supervised release were properly imposed to protect the public,

deter Movant from future crimes, and to give Movant “an opportunity to get the help and try to get

[his] life straightened out in this regard.” 1/23/2018 Sent. Tr., D.E. 35 at 5:2-3. Accordingly, this

claim is dismissed.

       D. Ineffective Assistance of Counsel

       Finally, Movant alleges that his counsel was ineffective for failing to object to the PSR’s

miscalculation of his supervised release range under the Sentencing Guidelines.

               1. Legal Standard

       An ineffective assistance of counsel allegation presented in a § 2255 motion is properly

analyzed under the two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 689 (1984).

United States v. Willis, 273 F.3d 592, 598 (5th Cir. 2001). To prevail on a claim of ineffective

assistance of counsel, a movant must demonstrate that his or her counsel’s performance was both

deficient and prejudicial. Id. This means that a movant must show that counsel’s performance was
                                                  6
outside the broad range of what is considered reasonable assistance and that this deficient

performance led to an unfair and unreliable conviction and sentence. United States v. Dovalina, 262

F.3d 472, 474–75 (5th Cir. 2001).

       In reviewing ineffectiveness claims, “judicial scrutiny of counsel’s performance must be

highly deferential,” and every effort must be made to eliminate “the distorting effects of hindsight.”

Strickland, 466 U.S. at 689. An ineffective assistance claim focuses on “counsel’s challenged

conduct on the facts of the particular case, viewed as of the time of counsel’s conduct[,]” because

“[i]t is all too tempting for a defendant to second-guess counsel’s assistance after conviction or

adverse sentence.” Id. at 689–90. With regard to the prejudice requirement, a movant must show

that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. “Failure to prove either deficient performance or

actual prejudice is fatal to an ineffective assistance claim.” Carter v. Johnson, 131 F.3d 452, 463

(5th Cir. 1997). “A court need not address both components of the inquiry if the defendant makes an

insufficient showing on one.” Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994).

               2. Analysis

       Movant argues that, because his counsel failed to object, the Court miscalculated the

advisory Guideline range for his term of supervision based on the PSR’s erroneous conclusion that

failure to register as a sex offender is a sex offense. Instead of an advisory Guideline range of five

years to life, Movant maintains it should have been five years.

       The Fifth Circuit has held that failure to register under SORNA is not a sex offense for

purposes of U.S.S.G. § 5D1.2(b)(2). United States v. Segura, 747 F.3d 323, 329 (5th Cir. 2014).

Amendments to the Guidelines further revised the commentary accompanying § 5D1.2(b)(2) to

clarify that failure to register as a sex offender does not constitute a sex offense. United States v.

Putnam, 806 F.3d 853, 855 (5th Cir. 2015) (citing U.S. SENTENCING GUIDELINES MANUAL, SUPP. TO

                                                   7
APP’X C, Amend. 786, at 80–82)). “The Guidelines recommendation for the length of supervised

release is thus just five years, rather than the range of five years to life listed in [Movant’s] PSR.”

Id. The Government concedes the PSR miscalculated Movant’s Guidelines but argues that Movant

has not shown prejudice because he was nonetheless sentenced within the statutorily authorized

term of supervised release.

       “In most cases a defendant who has shown that the district court mistakenly deemed

applicable an incorrect, higher Guidelines range has demonstrated a reasonable probability of a

different outcome.” Molina-Martinez v. United States, 136 S. Ct. 1338, 1346 (2016). However, the

Supreme Court also recognized:

       There may be instances when, despite application of an erroneous Guidelines range, a
       reasonable probability of prejudice does not exist. The sentencing process is
       particular to each defendant, of course, and a reviewing court must consider the facts
       and circumstances of the case before it. See United States v. Davila, 569 U.S. 597,
       611 (2013) (“Our essential point is that particular facts and circumstances matter”).
       The record in a case may show, for example, that the district court thought the
       sentence it chose was appropriate irrespective of the Guidelines range. Judges may
       find that some cases merit a detailed explanation of the reasons the selected sentence
       is appropriate. And that explanation could make it clear that the judge based the
       sentence he or she selected on factors independent of the Guidelines. The
       Government remains free to “poin[t] to parts of the record”—including relevant
       statements by the judge—“to counter any ostensible showing of prejudice the
       defendant may make.” United States v. Vonn, 535 U.S. 55, 68 (2002).

Id. at 1346–47.

       Here, the Government points out that the Court stated that it considered departing upward

from the Guidelines: “Paragraph 68 puts you on notice of an upward departure. Looking at the

information provided to me about you and your past conduct, I am disturbed about your conduct

that led me to you appearing before me right now. . . . I have seriously considered an upward

departure in your case.” Sent. Tr. at 3:25–4:7. Instead, the Court sentenced Movant to the highest

end of the Guidelines. The Court also considered giving Movant a much higher term of supervised

release:

                                                  8
       Since this is your first conviction for this offense, I am going to sentence you to 10
       years supervised release; but you mess up on supervision, the next time it’s going to
       be 20 years to life for supervision. I considered doing a lot more than that now, but I
       will give you an opportunity to get the help and try to get your life straightened out in
       this regard. And you are going to be monitored.

Id. at 4:22–5:4.

       The Court was aware that it could impose a five-year term of supervision, but it determined

Movant warranted a longer term because he continued to engage in prohibited conduct involving

young girls following his prior conviction for a sex offense. On the other hand, the Court could have

imposed a lifetime term of supervision, as recommended by the PSR. Instead, after considering the

18 U.S.C. § 3553(a) factors—including Movant’s history and characteristics, the need to afford

adequate deterrence, and the need to protect the public from further crimes by Movant—the Court

ultimately concluded that 10 years’ supervised release was appropriate. Because the Court would

have imposed the same term of supervised release even if counsel had objected to the

miscalculation in the PSR, Movant cannot meet Strickland’s prejudice requirement. Accordingly,

this claim is dismissed.

IV. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules instruct this

Court to “issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” RULE 11, § 2255 RULES.

       A certificate of appealability (COA) “may issue. . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant a

                                                  9
grant of the certificate as to claims denied on their merits, “[t]he petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This standard requires a § 2255 movant to

demonstrate that reasonable jurists could debate whether the motion should have been resolved

differently, or that the issues presented deserved encouragement to proceed further. United States v.

Jones, 287 F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S. at 483–84).

       Based on the above standards, the Court concludes that Movant is not entitled to a COA on

any of his claims. That is, reasonable jurists could not debate the Court’s resolution of his claims,

nor do these issues deserve encouragement to proceed. See Jones, 287 F.3d at 329.

V. CONCLUSION

       For the reasons set forth above, Movant’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (D.E. 25) is DENIED. He is further DENIED a Certificate of

Appealability.

       It is so ORDERED this 8th day of July, 2019.




                                              ____________________________________
                                                         JOHN D. RAINEY
                                                   SENIOR U.S. DISTRICT JUDGE




                                                  10
